Exhibit 99.1 LINKTONE LTD. REPORTS UNAUDITED THIRD QUARTER 2 Singapore —November 12, 2012 —Linktone Ltd. (NASDAQ: LTON or “the Company”), a provider of media and entertainment content and services in key strategic markets in Asia,today announced its unaudited financial results for the third quarter ended September 30, 2012. THIRD QUARTER 2 US$ million, except for per ADS items and % Three months ended September 30, June 30, September 30, % change vs Sep'11 % change vs Jun'12 Gross Revenues $ $ $ -27
